Citation Nr: 0620114	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  95-38 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for postoperative residuals of lung cancer.

2.  Entitlement to an initial disability rating in excess of 
10 percent for anterior chest wall pain. 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability alleged as due to VA hospitalization 
and treatment in November 1980, and subsequent VA treatment 
resulting in left below the knee amputation


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to December 
1967, including service in Vietnam.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from June 1995 and September 2002 rating decisions of 
the Department of Veterans Affairs (VA) Cleveland, Ohio, and 
Louisville, Kentucky Regional Offices (ROs), respectively.

The issues of entitlement to an initial disability rating in 
excess of 30 percent for postoperative residuals of lung 
cancer and entitlement to an initial disability rating in 
excess of 10 percent for anterior chest wall pain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no competent medical evidence that any additional 
disability of the left leg, including the need for amputation 
below the knee, was the result of VA treatment for an open 
left tibial fracture in November 1980 and subsequent 
treatment prior to the amputation in March 1989.


CONCLUSION OF LAW

The veteran is not entitled to compensation under 38 U.S.C.A. 
§ 
1151 for additional disability arising from VA 
hospitalization and treatment in November 1980, and 
subsequent VA treatment resulting in left below the knee 
amputation in March 1989.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (2005); 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has additional disability as a 
result of improper treatment at the VA Medical Center (VAMC) 
in Lexington, Kentucky from 1980 to 1983 and at the 
Cincinnati, Ohio, VAMC from 1983 to 1989.  He reports that 
his leg was casted improperly when he was initially treated 
for a left tibial fracture by the Lexington VAMC in 1983.  He 
states that the improper casting caused an infection which in 
turn led to the ankle never healing.  He asserts that due to 
the failure to treat his left leg properly, a left below the 
knee amputation was required in 1989.

The applicable statute provides that, where any veteran shall 
have suffered an injury, or an aggravation of an injury, as 
the result of hospitalization, or medical or surgical 
treatment, and not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability or 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected. 38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358 (2005).

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.  38 C.F.R. § 3.358(b)(1) (2005).  
As applied to medical and surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii) (2005).  
Compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the hospitalization or treatment was authorized.  
38 C.F.R. § 3.358(b)(2) (2005).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002).

A November 1980 VA hospital summary shows that the veteran 
was admitted after suffering an open left tibial fracture 
caused by falling from a moving car.  He underwent irrigation 
and debridement of the wound and reduction of the fracture.  
He was retaken to the operating room later in his 
hospitalization, because of the mal-alignment of the 
fracture, and underwent closed reduction of the fracture and 
placement in a long leg cast.  Postoperative X-rays showed 
satisfactory alignment.  The discharge diagnosis was left 
distal tibial fracture.

A November 1980 report of clinical follow-up shows that there 
was fair granulation tissue with some necrotic debris present 
in the left ankle; the impression was wound debrided.  A July 
1981 orthopedic clinic note reveals complaints of chronic 
pain in the left ankle, especially in the morning.  
Examination showed a well-healed wound.  The impression was 
status-post open interarticular ankle fracture.  An October 
1981 orthopedic clinic note included impressions of probable 
sympathetic dystrophy, questionable traumatic degenerative 
joint disease of the ankle, and possible nerve impingement at 
the level of the scar or nerve interruption.

The veteran was hospitalized at a VA hospital in October 1981 
with complaints of medial and lateral pain in the left foot 
with weight bearing and of pain at the metatarsal surface.  
X-rays revealed probable healed fracture.  The veteran 
underwent exploration and revision of the scar, lysis of 
adhesions, release of the flexor hallucis longus from the 
scar tissue, and nerve exploration.  The nerve was explored 
and found to be free of adhesions.  Postoperatively, the 
veteran did well and felt that his foot had improved.  The 
discharge diagnosis was status post open fracture of the left 
ankle.

A February 1982 VA hospital summary shows that the veteran 
was admitted with complaints of left lower extremity pain.  
Tomograms of the left ankle showed incomplete union of the 
fracture.  The veteran was discharged with a diagnosis of 
status post open fracture of the left ankle, now with 
incomplete union.

On VA examination in August 1982, it was noted that there was 
obvious deformity of the left ankle with multiple surgical 
scars reflecting previous trauma.  There was mildly decreased 
sensation around the area of the scars and in the foot to 
light touch.  There was marked limitation of motion of the 
ankle.  X-rays of the left ankle showed some further healing 
of the fractures of the distal tibia and fibula since 
November 1981.  The diagnosis was status post compound 
fracture of the left ankle with residual deficits.

VA outpatient records from March 1983 to February 1984 show 
continued complaints of left ankle disability.  The veteran 
underwent in situ fusion of the left ankle at a VA hospital 
in December 1987; the discharge diagnosis was post-traumatic 
arthritis of the left ankle.  He was then referred to the 
physical therapy department, where progressive ambulation, 
non-weight bearing, on the left lower extremity was 
demonstrated without complication or difficulty.  He was 
discharged to home to be followed in the orthopedic clinic.

A February 1989 VA hospital summary shows that the veteran 
was admitted for diagnostic studies to evaluate his non-union 
of the left ankle.  It was indicated that, prior to 
evaluation of the non-union and obtaining any studies, the 
veteran made it known that he was to undergo a left below the 
knee amputation.  It was indicated that he was seen by the 
prosthetist and physical therapist, as well as the nurse 
clinician, to make sure that his desires were truly to have a 
below the knee amputation.  It was indicated that after 
meeting with all those people, he again felt that amputation 
was what he wanted rather than repeat attempt at arthrodesis.  
He was discharged to home for several weeks in order to allow 
time to think about the intended plan prior to the procedure.

March 1989 VA hospital records shows that the veteran 
underwent a left below the knee amputation.  His 
postoperative course was described as generally uneventful.  
Those records include a March 1989 preoperative staff note 
shows that the procedure was discussed with the veteran and 
he agreed with the planned surgery.  The physician noted that 
since the veteran had not ambulated for the previous 8 years 
due to severe pain, it was felt that the amputation would 
give the best chance of restoring him to functional 
ambulation.  A March 1989 Mental Health Clinic Note shows 
that the veteran and his wife discussed his history of left 
ankle pain and proposed amputation.  The records also contain 
a Request for Administration of Anesthesia and for 
Performance of Operations and Other Procedures, dated March 
3, 1989, which shows that the procedure to be performed was 
left amputation below the knee.  The veteran signed the form, 
indicating that he understood the nature of the proposed 
procedure, attendant risks involved and expected results as 
described and requested that such procedure be performed.

On VA examination in June 1989, the pertinent diagnosis was 
absence of left lower extremity due to amputation, done 
because of intractable pain, following left ankle fracture 
and numerous operative procedures, with persistent ache in 
the stump but no current sharp pain.  It was noted that the 
stump had not healed yet.

The veteran was hospitalized at a VA hospital in September 
1989 with a painful stump, wound breakdown, and difficulty 
using his prosthesis.  He underwent revision of his left 
below the knee amputation.  The final diagnosis was painful 
left below the knee amputation with wound difficulty.

The veteran testified at his February 1996 RO hearing that VA 
did not thoroughly cut his ankle in November 1980, that the 
ankle never healed properly, and that he would not have had 
to get a left below the knee amputation if the surgery had 
been performed properly by VA in November 1980.  He testified 
that he was told that by VA doctors that the fusion failed 
the first time because a pin was broken and the ankle was 
worn out.  He indicated that he brought up the amputation 
because of the inability to walk on that leg.  He testified 
that following the amputation, he had to have additional 
surgery to revise the stump.

On VA special orthopedic examination of the left lower 
extremity in January 1999, which included review of the 
claims file, the examiner initially provided a chronological 
history of the veteran's left lower extremity disability.  
The examiner concluded that the veteran had sustained an 
open, infected fracture of the distal tibia at the time of 
the accident in November 1980 and that VA treatment in 1980 
and 1981 was appropriate and necessary.

After a full review of the record, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim.  The veteran contends that there is a relationship 
between the VA treatment for a fracture of the left tibia in 
1980 and his below the knee amputation in March 1989.  As 
explained above, in order for benefits to be granted, there 
must be additional disability resulting from VA medical 
treatment.  Specific to this case, since the additional 
disability alleged is the below-the-knee amputation, there 
must be a causal connection between the VA treatment for the 
left leg fracture and the March 1989 amputation.  The 
determinative issue is whether additional disability resulted 
from the treatment for a left ankle fracture in 1980 and 
which resulted in a knee amputation in 1989.

Here, the veteran has established that he has an additional 
disability.  It is not in dispute that he received treatment 
at a VA facility beginning in 1980 for a left tibia fracture 
or that his lower left leg was amputated in March 1989.  

However, the medical evidence does not establish that the 
additional disability is the result of the VA treatment for 
the left leg fracture in 1980.  On the contrary, the January 
1999 VA opinion of the examiner was to the effect that VA 
treatment did not result in additional disability, including 
amputation.  The examiner concluded that the treatment for 
the open infected fracture of the distal tibia at the time of 
the accident in November 1980 and the subsequent treatment of 
left extremity was appropriate and necessary.  There is no 
competent medical evidence showing a nexus between VA 
treatment and additional left leg disability.  The evidence 
in support of his claim includes the veteran's own assertions 
that his current left leg disability is the result of VA 
treatment beginning in 1980 for the left ankle fracture. The 
record does not indicate he has special medical training or 
expertise in this regard.  His statements are not probative 
evidence because as a lay person, he cannot advance probative 
evidence of a medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds that the veteran is 
not entitled to compensation under 38 U.S.C.A. § 1151 for 
additional disability alleged as due to VA hospitalization 
and treatment in November 1980 for a left tibial fracture and 
subsequent VA treatment resulting in left below the knee 
amputation in March 1989. The Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application. 

Duty to assist and duty to notify

To the extent they are for application in this case, the 
Board finds that VA has met its duties to notify and assist.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that a VCAA notice must inform a claimant of any 
information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask him to 
submit any pertinent evidence in his possession ("fourth 
element").

This case was remanded three times by the United States Court 
of Appeals for Veterans Claims (Court) and three times by the 
Board for compliance with the duty to assist and the duty to 
notify.  In December 2004 and August 2005 letters, VA 
provided the requisite notice.  The August 2005 letter 
notified the veteran of the basic elements of § 1151 claims 
and informed him that, if he provided information about the 
sources of evidence or information pertinent to the elements 
of the claim, including medical records, VA would make 
reasonable efforts to obtain the records from the sources 
identified.  The letters also informed him that he ultimately 
is responsible for substantiating his claim even though the 
law requires VA assistance in claim substantiation, and that 
he can submit relevant evidence on his own.  With respect to 
the fourth element of a valid notice, both letters 
specifically notified the veteran that he could submit any 
pertinent evidence in his possession.  

In light of the denial of the § 1151 claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, there is no prejudice to the veteran in 
proceeding with the denial of the § 1151 claim. 

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all elements of a valid 
notice.  He was notified of what the evidence must show to 
result in a grant of § 1151 benefits, and was on notice 
throughout the appeal through the pertinent rating decision, 
statement of the case, supplemental statements of the case, 
and letters why the claim remains denied.  He was told about 
his and VA's respective claim development responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, RO assistance included obtaining pertinent VA treatment 
records.  The veteran has stated that he received no private 
medical treatment.  The veteran has provided written 
statements as well as testimony at a personal hearing.  
Finally, this case was remanded for the development of a VA 
medical opinion.  For these reasons, the Board finds that 
VA's duties to assist and notify were met.




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 alleged 
as due to VA hospitalization and treatment in November 1980, 
and subsequent VA treatment resulting in left below the knee 
amputation, is denied.


REMAND

With regard to the initial rating claims, the Court recently 
added further requirements to what must be contained in the 
initial notice that is provided by VA in service connection 
claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO should provide the veteran with notice of these additional 
elements.

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the claimant that 
schedular or extraschedular disability 
ratings will be determined by applying 
relevant diagnostic codes in the rating 
schedule, found in title 38, Code of 
Federal Regulations, to provide a 
disability rating from 0% to as much as 
100% (depending on the disability 
involved) based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment.  That notice must 
also provide examples of the types of 
medical and lay evidence that the claimant 
could submit (or ask VA to obtain) that 
are relevant to establishing a disability-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing exceptional 
circumstances relating to the disability.  
As to the chest wall pain claim, the RO 
must also notify the claimant that the 
effective date of an award of service 
connection and any assigned disability 
rating(s) will be determined based on when 
VA receives the claim, when the evidence 
that establishes the basis for a 
disability rating that reflects that level 
of disability was submitted. 

2.  After the above notification has been 
completed, the RO should take any 
necessary adjudicatory action on the 
claims here at issue.  If additional 
development is performed and any benefit 
sought remains denied, a Supplemental 
Statement of the Case (SSOC) should be 
issued which addresses all evidence 
developed since the last SSOC (or SOC).  
The veteran and his representative should 
be given an adequate opportunity to 
respond to any such SSOC.

Thereafter, the claims folder should be returned to the Board 
for further appellate review, if warranted.  No action is 
required by the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


